     Case 1:20-cv-00113-HSO-RHW Document 4 Filed 06/26/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ROBERT JOELY WHITE                          §                       PLAINTIFF
                                            §
                                            §
v.                                          §    Civil No. 1:20cv113-HSO-RHW
                                            §
                                            §
COMMUNITY BANCSHARES OF                     §
MISSISSIPPI, INC., et al.                   §                   DEFENDANTS


                              FINAL JUDGMENT

      In accordance with the Order entered herewith denying Plaintiff’s Motion [1]

for Relief That is Barred by a Pending Appeal,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED.

      SO ORDERED AND ADJUDGED, this the 26th day of June, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
